Citation Nr: 1708288	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cervical spine disability, to include diffuse idiopathic skeletal hyperostosis (DISH).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1992.  He also served in the United States Air Force Reserve from June 1992 to June 1997, with several periods of active duty for training (ACDUTRA) and numerous periods of inactive duty for training (INACDUTRA) between June 1993 and June 1997.

This matter came to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded the issues on appeal for additional development in July 2010, May 2012, June 2013, April 2014, and October 2015. 

The Veteran testified before the undersigned during a March 2010 Travel Board hearing.  A transcript is of record.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, DISH of the cervical spine is at least as likely as not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for DISH of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision reached below, a discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 is unnecessary.  See 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has a cervical spine disability that is the result of being hit in the head with a landing gear door during his active service as an aircraft mechanic.  See Transcript of Record at 20-21. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military, naval, or air service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

The Veteran has a current diagnosis of DISH of the cervical spine, and service treatment records confirm his reported in-service injury.  December 1985 service treatment records show that X-rays were taken of the Veteran's skull following a head trauma, described as hitting his head on the landing gear door of an aircraft, while stationed at Luke Air Force Base.  He was kept overnight for observation and discharged the next day with diagnoses of head trauma and concussion.  See December 1985 Service Treatment Records.   

The Veteran is competent to report that he experienced intermittent neck pain with headaches and numbness of one or both arms during active service, during his Reserve service, and following his retirement from service in June 1997.  His reports are credible and entitled to probative weight, as contemporaneous service treatment records confirm that he sought treatment in part for left neck pain and left arm pain and numbness in April 1992, during his period of active service.  Further, by May 1998, the Veteran had already developed extensive anterior bony spurs on his cervical spine that were attributed to DISH.  See May 1998 VA Cervical Spine X-Ray.  Medical imaging from March 2003 also revealed extensive calcification along the anterior longitudinal ligament.  See May 2004 VA Treatment Records (citing results of May 2003 imaging).  

Competent, credible, and probative medical evidence has attributed the Veteran's complaints of intermittent neck pain with headaches and numbness in one or both upper extremities in part to his DISH of the cervical spine.  See May 1999 VA Treatment Record; October 2002, November 2002, August 2003, September 2003, November 2004, May 2005, June 2005, July 2005, August 2005, August 2008, and August 2012 VA Treatment Records (attributing myofascial neck pain and stiffness, decreased range of motion of the neck, tenderness to palpation over cervical paraspinal muscles, shoulder and arm pain, right upper quadrant pain, bilateral median mononeuropathies at the wrists, hand numbness, and headaches in part to DISH of the cervical spine).  

The April 2016 VA examiner indicated that the Veteran underwent surgery in 2005 due to his DISH of the cervical spine.  The Board notes that, while the Veteran experienced a brief period of improvement in his symptoms following the surgery, he has continued to experience neck pain, headaches, and numbness in the bilateral upper extremities.  Further, an October 2002 article from UpToDate states that the involvement of the posterior longitudinal ligament of the cervical spine can result in spinal cord compression and may lead to sensory or motor disturbances due to myelopathy.  August 2012 VA imaging revealed that the Veteran now has calcification of the posterior longitudinal ligament.  See August 2012 VA Treatment Records.  

While the record does not contain medical imaging confirming the existence of DISH of the cervical spine prior to May 1998, the October 2002 UpToDate article instructs that DISH may be visible in radiographic imaging even before any musculoskeletal symptoms develop.  As noted above, he experienced musculoskeletal symptoms during service, and by May 1998, the Veteran had already developed symptoms suggestive of cervical radiculopathy and imaging had already revealed extensive anterior bony spurs.

Medical evidence, including the April 2016 VA examiner's opinion and the October 2002 UpToDate article, indicates that, according to medical literature, the etiology of DISH remains unknown or is incompletely understood.  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor to find that a nexus exists between his current disability-DISH of the cervical spine-and his December 1985 in-service injury, and in-service symptoms of left neck pain and left arm pain and numbness in April 1992.


ORDER

Service connection for DISH of the cervical spine is granted.


REMAND

Unfortunately, yet another remand is required to ensure that the Veteran receives every possible consideration.

The Board's May 2012 and June 2013 Remand directives instructed VA to contact the Veteran's Reserve Units and obtain any available service treatment records from his period of Reserve service.  While a letter was sent to the Texas Air Force Reserve in June 2013, an August 2013 note in the Veterans Benefits Management System indicates that a follow-up phone call to the Texas Air Force Reserve revealed that the letter was never received.  The Texas Air Force Reserve requested that VA fax the letter; however, no subsequent note or document demonstrates that VA ever faxed the letter.  A remand is required to allow VA to fax the request to the Texas Air Force Reserve and receive a response.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the record does not contain an adequate opinion regarding the Veteran's diabetes mellitus.  The February 2011 VA examiner provided an opinion, but failed to include a rationale or medical explanation.  The September 2012 VA examiner appeared to disregard private treatment records, which revealed a diagnosis of diabetes mellitus in August 2001, instead relying on a VA treatment record from 2002, which did not contain a diagnosis of diabetes mellitus.  See August 2001 Southwest Dallas Physicians Treatment Records.  The April 2014 VA examiner's opinion does not address the Veteran's periods of ACDUTRA service, or his contentions that he experienced symptoms during his active service that were precursors to his ultimate diagnosis.  See Transcript of Record at 3 (asserting that he experienced precursor symptoms of excessive thirst, frequency of urination, being tired, weight gain, and possible vision problems while at Luke Air Force Base); id. at 30-31 (contending that bilateral lower extremity numbness may have been due in part to early diabetes mellitus); see also id. at 9 (reporting that borderline blood glucose levels were discussed during his Reserve service); id. at 16 (reporting that private physicians had told him that diabetes "can go back many years before they can actually diagnose it").  VA should obtain an adequate addendum opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Fax the request that was initially sent via letter in June 2013 to the Texas Air Force Reserve.  The faxed letter should include a request to obtain any service treatment records from the Veteran's period of Reserve service.  Service personnel records show that his Reserve service began in June 1992 and ended in June 1997, when he retired from service.  Efforts to obtain the Veteran's Reserve service treatment records must be associated with the claims file and must continue until a negative reply is received, or it is determined that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

2. Compile a list of the Veteran's verified periods of ACDUTRA and INACDUTRA using service personnel records from his period of Reserve service from June 1992 to June 1997.  To the extent possible, clarify whether the Veteran's periods of service labeled "Special Tour" and "School Tour" qualify as ACDUTRA or INACDUTRA.  Service personnel records, including document related to his retirement points, indicate that he retired from service in June 1997.

3. After a list of the Veteran's verified periods of ACDUTRA and INACDUTRA is compiled, and after either any records are received and associated with the claims file, or a negative response is received, send the Veteran's electronic claims file and the list of verified periods of INACDUTRA and ACDUTRA to an appropriate examiner for an addendum opinion regarding the nature and etiology of his diabetes mellitus, type II.  If the examiner determines an additional physical examination is necessary, one should be arranged.  The entire claims file must be provided to the examiner for review, and the examiner should indicate that it was reviewed.  Any clinically indicated testing or consultations must be performed.  

After reviewing the claims file and, if necessary, physically examining the Veteran, the examiner should provide an opinion regarding whether the Veteran's diabetes mellitus, type II, at least as likely as not (probability of at least 50 percent) had its onset during active service or a period of ACDUTRA, or is otherwise etiologically related to active service or a period of ACDUTRA.

The examiner should consider August 2001 Southwest Dallas Physicians Treatment Records, which contain a diagnosis of diabetes mellitus.

The examiner should also consider the Veteran's contentions, made during his May 2010 Travel Board hearing, that he experienced symptoms (i.e., excessive thirst, frequency of urination, being tired, weight gain, possible vision problems, and bilateral lower extremity numbness) during active service that are precursors to diabetes mellitus; that borderline blood glucose levels were discussed during his Reserve service; and that a private practitioner told him that diabetes can exist for many years before it is actually diagnosed.  

A complete rationale and clear medical explanation must be provided for all opinions expressed.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate time should be allowed for a response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


